           Case 1:21-cr-00028-APM Document 145 Filed 04/07/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
            v.                            )                    Criminal No. 21-28 (APM)
                                          )
THOMAS EDWARD CALDWELL et al.,            )
                                          )
      Defendants.                         )
_________________________________________ )

                                               ORDER

          Before the court is the United States’ Motion to Continue and to Exclude Time Under the

Speedy Trial Act. See United States’ Mot. to Continue & to Exclude Time Under the Speedy Trial

Act, ECF No. 73 [hereinafter Gov’t Mot.]. Defendants Kelly Meggs and Connie Meggs have

objected to the United States’ Motion, and Defendants Harrelson and James have done so

provisionally depending on the outcome of their pending motions for bond review. See generally

Hr’g Tr. (draft), Apr. 6, 2021, at 20, 26–27; Defs.’ Joint Stmt. in Opp’n to Gov’t’s Mot., ECF

No. 88.

          The Court finds that the investigation into the events that gave rise to the charges against

these Defendants is so unusual and complex that it is unreasonable to expect adequate preparation

for pretrial proceedings within the time limits established by the Speedy Trial Act. See 18 U.S.C.

§ 3161(h)(7)(B)(ii). Specifically, this case now involves 12 co-defendants and voluminous

discovery that the government must review and produce for both sides to prepare for trial.

As described in the government’s motion, the amount of discovery is unusually large and the case

atypically complex. See Gov’t Mot. at 2–3. Even if the court were to focus on just the discovery

applicable directly to the actions of these Defendants, the evidence includes extensive video
         Case 1:21-cr-00028-APM Document 145 Filed 04/07/21 Page 2 of 3




footage, the contents of a large number of electronic devices, substantial subpoena returns from

communications providers and social media platforms, the results of multiple search warrants, and

numerous reports of interviews with law enforcement. Beyond this evidence, the government may

be obligated to produce other records that are material to the preparation of the defense from an

unusually large universe of evidence collected during its investigation. See id. (describing volume

of evidence collected). This unusually large universe of evidence also presents greater challenges

for the government to satisfy its obligations under Brady v. Maryland, 373 U.S. 83 (1963), and its

progeny, and Local Criminal Rule 5.1.

       The court recognizes that the exclusion of time could result in some prejudice to

Defendants, particularly those who are detained pre-trial. That risk of prejudice is nonetheless

justifiable here. The risk of prejudice is mitigated by the fact that the government already has

made initial disclosures to defense counsel, has proactively worked with members of the defense

bar to develop a system for delivering discovery in a timely fashion, and has prioritized discovery

for detained defendants. See Gov’t Mot. at 3–4; Hr’g Tr. (draft), Apr. 6, 2021, at 10–11.

Additionally, the risk of prejudice is outweighed by the parties’ and the public’s interest in

affording sufficient time for fulsome and complete disclosure of discovery (including Brady

material), review of that discovery, and preparation of defenses.

       The court therefore finds that the interests of justice are served by tolling the computation

of time under the Speedy Trial Act for a period of approximately 55 days from April 8, 2021,

through and including June 1, 2021, and that the interests of justice outweigh the interests of the

Defendants and the public in a speedy trial.




                                                2
        Case 1:21-cr-00028-APM Document 145 Filed 04/07/21 Page 3 of 3




       Accordingly, the time from April 8, 2021, to June 1, 2021, is hereby excluded from the

calculation of each Defendant’s Speedy Trial time.




Dated: April 7, 2021                                        Amit P. Mehta
                                                     United States District Court Judge




                                               3
